DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 2/14/2022, is acknowledged. Claims 2 – 11 are amended. Claims 1 – 11 are currently pending in the application and under consideration for this office action.

All previous objections to the abstract and claims have been withdrawn by the Examiner in response to the amendment filed by Applicant. All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment filed by Applicant, except for those maintained in this correspondence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, the claim recites “the alloy exhibits non-ferromagnetic behaviour and does not exhibit signs of corrosion after being subjected to the salt spray test according to ISO standard 9227”. The Examiner notes that these properties, namely ferromagnetism and corrosivity, exist in a gradient, and as such, it is unclear as to what degree it is necessary for ferromagnetism and corrosivity to not be present in order to satisfy the instant claim. That is to say, it is impossible to ascertain the metes and bounds of the claim language. The instant specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is noted that ISO standard 9227 does not provide a framework for the interpretation of results from the aforementioned salt spray test; rather, ISO standard 9227 provides the framework for the apparatus and procedure by which to conduct the salt spray test.
Regarding claim 11, the claim recites “The component according to claim 10”. There is insufficient antecedent basis for this limitation within the claim. The Examiner respectfully recommends Applicant amend to “The external component according to claim 10” in order to provide the limitation with proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.










Claims 1 – 2, 4 – 5, and 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103373013 (“Cai”; referring to English machine translation of record).
Regarding claim 1, Cai teaches a multi-element alloy nitride film ([0002]). The Examiner asserts that the multi-element alloy film of Cai corresponds to the high entropy alloy of the instant claim. Further, Cai teaches that the film has a composition which contains 5 to 7 elements ([0009], L 68-69), 3 of which being Al, Cr, and Fe ([0009], L 70), and may also contain at least two elements selected from a list which includes Ni, Mn, Si, Ti, and V ([0015]). Further, Cai teaches compositional ranges for each constituent which are detailed in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As shown by Table 1, an example composition has been taken from the ranges taught by Cai, which was converted to atomic fraction by the Examiner. Such an example may be compared to the required composition of the instant claim, detailed in Table 2.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As detailed in the two Tables, the example composition of Cai falls within the requirements of the high entropy alloy composition of the instant claim. As such, an overlap has been shown to exist. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 2, it is noted that Cai teaches that the composition may include amounts of Si ([0019]), Mn ([0018]), Al ([0009], L 71-72), Ti ([0020]), and Ni ([0017]) which would prima facie case of obviousness exists (MPEP 2144.05 I).
Alternatively, it is noted that the instant claim does not explicitly require any minor elements to be present, as claim 1, which claim 2 is dependent upon, recites that the remainder of the alloy is made of impurities and/or one or more minor alloying elements each having an atomic concentration of less than 5%. As Cai does not require the presence of any minor alloying elements as well, the claimed limitations are met.
Regarding claim 4, as discussed previously in the rejection of claim 1 and shown in Table 1, the composition taught by Cai includes alloys having, for example, 8.32 at% Ni. Such an amount of Ni falls within the claimed 7-15 at% Ni of the instant claim. As such, an overlap between the composition of Cai and that of the instant claim has been shown to exist. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 5, the Examiner notes, for example, that the claimed formulae of Al10Fe30Cr30V30, expressed in atomic fraction, results in weight fractions of 5.36 wt% Al, 33.29 wt% Fe, 30.99 wt% Cr, and 30.36 wt% V. Such a composition falls within the composition taught by Cai, shown in Table 1. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 8, Cai is silent as to the properties of corrosion resistance and ferromagnetism of the taught film. However, it is noted that the instant specification states that the elimination of ferromagnetic behavior is due to addition of Al and/or Si (Instant Application: P 3, L 11-14). Further, in regards to corrosion resistance, it is noted that the instant specification states that the composition of the alloy is responsible for promoting good corrosion resistance (P 3, L 
As Cai teaches amounts of Al and Si which are comparable and overlap that of the instant application, it would be prima facie expected that the film taught by Cai would also not exhibit ferromagnetic behavior. Further, as it has been shown that the film taught by Cai has a composition which overlaps that of the instant claim, it would be prima facie expected that the film would also possess properties of corrosion resistance as well, absent evidence or persuasive reasoning to the contrary.
Regarding claim 9, Cai teaches that the film has high hardness, namely a hardness between about 24 GPa to 38 GPa ([0036], L 230). Such a hardness equates to approximately 2447-3875 HV, following the equation: Hardness (GPa) = (g0/1000)*HV, wherein g0 is standard gravity, equal to 9.80665 m/s2. The Examiner notes that this hardness range falls within the claimed “higher than or equal to 400”.

Regarding claim 10, Cai teaches a composite tool ([0002]). Cai teaches that the composite tool is meant to be an improvement over pottery-gold composite materials ([0005]), which may be used as watch parts ([0004], L 3). As such, an ordinarily skilled artisan could have easily envisioned the composite tool taught by Cai as an external component for horology (i.e. the study and measurement of time) or jewelry.
Additionally, it is noted that the limitation “for horology or jewellery” is an intended use of the external component. It is held that a recitation with respect to the manner in which a claimed 
Further, Cai teaches that the composite tool is made from a multi-element alloy nitride film ([0002]). The Examiner asserts that the multi-element alloy film of Cai corresponds to the high entropy alloy of the instant claim. Further, Cai teaches that the film has a composition which contains 5 to 7 elements ([0009], L 68-69), 3 of which being Al, Cr, and Fe ([0009], L 70), and may also contain at least two elements selected from a list which includes Ni, Mn, Si, Ti, and V ([0015]). Further, Cai teaches compositional ranges for each constituent which are detailed in Table 3.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As shown by Table 3, an example composition has been taken from the ranges taught by Cai, which was converted to atomic fraction by the Examiner. Such an example may be compared to the required composition of the instant claim, detailed in Table 4.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As detailed in Tables 3-4, the example composition of Cai falls within the requirements of the high entropy alloy composition of the instant claim. As such, an overlap has been shown to exist. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 11, as discussed previously, Cai teaches a composite tool ([0002]). Cai teaches that the composite tool is meant to be an improvement over pottery-gold composite materials ([0005]), which may be used as watch parts ([0004], L 3). As such, an ordinarily skilled .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103373013 (“Cai” ; referring to English machine translation of record) as applied to claim 1, and further in view of US 2019/0024198 (“Hong”; of record).
Regarding claim 3, Cai is silent as to any boron content in the film.
Hong teaches a high entropy alloy ([0001]), having a similar base composition to that of the film of Cai ([0017]). Hong teaches that the high entropy alloy may contain interstitial atoms such as 0.01-1.5 wt% B ([0019], L 3). Further, Hong teaches that the inclusion of such an amount of interstitial B allows for precipitation of borides in the matrix of a high-entropy alloy matrix, leading to strengthening and an increase in work hardenability ([0036], L 1-6), and achieves a balance between increased precipitation hardening, and avoiding an increase in brittleness ([0036], L 6-11).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hong, and alloy Cai with 0.01-1.5 wt% B. the inclusion of such an amount of interstitial B allows for precipitation of borides in the matrix of a high-entropy alloy matrix, leading to strengthening and an increase in work hardenability, and achieves a balance between increased precipitation hardening, and avoiding an increase in brittleness.
prima facie case of obviousness exists (MPEP 2144.05 I).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103373013 (“Cai” ; referring to English machine translation of record) as applied to claim 1, and further in view of WO 2017/164601 (“Lee; citing US 2019/0071755, both of record, as English translation) and US 2018/0036840 (“Hu”; of record).
Regarding claim 6, Cai is silent as to the microstructure of the film.
Lee teaches a high-entropy alloy system (Title). Lee teaches that a high entropy alloy having either an FCC single phase or BCC single phase has excellent ductility without generating intermetallic compounds due to a high mixing entropy ([0002]). Further, Hu teaches that the structure of a high-entropy alloy can be adjusted by changing the composition levels, such as forming a BCC structure by increasing the amount of Al present in the alloy ([0021]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Lee, and form the film of Cai into either a single-phase FCC or BCC structure. Such high-entropy alloys have excellent ductility without the generation of intermetallics due to a high mixing entropy. Further, as Hu demonstrates, the formation of an FCC or BCC structure is dependent upon composition. As such, as it has been shown previously that the composition of Cai overlaps that .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over CN 103373013 (“Cai” ; referring to English machine translation of record) as applied to claim 1, and further in view of US 2018/0036840 (“Hu”; of record) and “The BCC/B2 Morphologies in AlxNiCoFeCr High-Entropy Alloys”, 2017. Metals, Vol 7, No 57, pp 1-12 (“Ma”; of record).
Regarding claim 7, Cai is silent as to the microstructure of the film.
Hu teaches a high entropy alloy (Abstract, L 1). Hu teaches that the structure of a high-entropy alloy can be adjusted by changing the composition levels, such as forming a BCC structure by increasing the amount of Al present in the alloy ([0021]). As Hu demonstrates, the formation of an FCC or BCC structure is dependent upon composition. As such, as it has been shown previously that the composition of Cai overlaps that of the instant claim, it would be expected that Cai would possess the same BCC structure as that claimed.
Further, Ma teaches a high entropy alloy (Title) sharing many constituent elements in similar proportion to that of both Cai and the present application (see Ma: Table 1, Nos. S1-S6). Ma teaches that alloys possessing a BCC/B2 phase have high strength, at the cost of reduced ductility (P 2, Par 1, L 7-12). Further, Ma provides examples of the BCC/B2 structure, wherein it is shown that BCC nanoparticles, having a diameter of about 50nm, are precipitated on the ordered B2 matrix (P 6, L 1-4; Figs. 5 & 5(b)), the B2 matrix itself being an ordered BCC phase (P 2, Par 1, L 7).
.

Response to Arguments
Applicant’s remarks filed 2/14/2022 are acknowledged and have been fully considered. Applicant has argued that the rejection of claim 8 is improper, as it is alleged that a person of ordinary skill in the art would have known how to determine and ascertain the claimed features (the exhibition of non-ferromagnetic behavior and no signs of corrosion) based on the recited standard (ISO standard 9227).
The Examiner respectfully finds this argument to be unpersuasive. Applicant’s argument amounts to a general allegation that one of ordinary skill in the art would have known how to determine and ascertain the claimed features. However, Applicant has not demonstrated this to be the case. For example, ISO standard 9227, for one, is of relevance only to the recited behavior of showing no signs of corrosion. There is no recited standard as to how to determine if ferromagnetic behavior is exhibited or not. Further, with respect to showing no signs of corrosion, ISO standard 9227 only specifies the apparatus and procedure by which a salt spray test is conducted on a test sample. ISO standard 9227 does not specify how results of such a test are to be interpreted. Thus, Applicant’s reliance on the standard to allege that an ordinarily skilled artisan would have known how to determine and ascertain the degree of non-corrosion based on this standard, is not found to be persuasive.


The Examiner respectfully finds this argument to be unpersuasive. It is noted that instant claim 1 claims simply “a high entropy alloy”. What is claimed is a composition of matter – no further structural requirements relating to its form as a product have been entered. With respect to claim 10, which claims an external component for horology or jewelry, it is noted that Cai teaches that the nitride film may be present in components for watch pieces, thereby reading on the limitation “an external component for horology”. 
Regarding Applicant’s allegation of a “ceramic layer”, it can only be assumed that Applicant is referencing the substrate upon which the multi-element alloy nitride film is present, which may be a “ceramic gold material” in an example ([0010]). The fact that Cai teaches a material which may be present on the surface of a ceramic substrate, does not preclude the material from meeting the limitations of the claim. Further, it is noted that the substrate upon which the nitride film of Cai is present is not in all cases a ceramic material. In some cases, for example, the substrate is a tungsten carbide/multi-element alloy composite material ([0011]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735